DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Reasons For Allowance
The Office has withdrawn the rejections set forth in the Non-Final Rejection mailed 12/8/2021.  Applicant’s arguments, filed 1/25/2022, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 1/25/2022.  



The cited references do not disclose a search table and an exemplar table, wherein the search table and the exemplar table record information representing structural features or physical/chemical features for a plurality of chemical compounds, and wherein the search table and the exemplar table can further record information representing a biological activity including a biological response or a biological effect level,  calculating a feature vector distance between the feature vector of the specified chemical compound and each chemical compound recorded on the search table, and a GUI for displaying the similar chemical compound and information representing a biological activity of the similar chemical compound.




After a thorough search, and in light of the prior art of record, claims 1-21 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Willett, Peter, et al., “Chemical Similarity Searching”, J. Chem. Inf. Comput. Sci., Vol. 38, No. 6, July 1998, pp. 983-996.
Use of attribute vectors (page 985 section 3. Similarity and Distance Coefficients); Exemplary distance metrics / similarity coefficients (page 987, Table 2); Searching based upon structural elements (page 989, section 4. Structural Representations for Similarity Searching); Similarity search vs. docking search (page 993, 1st full paragraph); No explicit discussion of search/exemplar tables, and GUI display of compound and biological activity of a similar compound.

Yan, Xifeng, et al., “Structure Similarity in Graph Databases”, SIGMOD 2005, Baltimore, MD, June 14-16, 2005, pp. 766-777.
Use of feature vectors to determine similarity between a query and a target (page 768 left column next to last paragraph, and 


Sander, Thomas, et al., “OSIRIS, an Entirely in-House Developed Drug Discovery Informatics System”, J. Chem. Inf. Model., Vol. 49, No. 2, January 2009, pp. 232-246.
Use of Oracle for chemical and biological data (page 233, 1st paragraph of section entitled Actellion’s Approach); An e-Notebook GUI for chemistry and biology applications (pages 236-237, Figures 5 and 6); No explicit discussion of search/exemplar tables, vector distance comparison for each compound.



US Patent Application Publications
Yan 	 				2006/0224562
Distance between two graphs is determined as the difference between their feature vectors (para 0058); No explicit discussion of search/exemplar tables, and GUI display of compound and biological activity of a similar compound.  






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



March 8, 2022